DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 11/23/2020 has been considered as to the merits.

The listing of references in the specification (paragraphs 4, 64 and 109) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US 2009/0218870).  With respect to claim 1, Kawamura et al. discloses a vehicle seat reclining device  (10) comprising: a disc shaped ratchet (20) and a disc shaped guide (1), the ratchet and the guide being coaxially assembled in a relatively rotatable manner; a lock mechanism (4) provided between the ratchet  by way of slot (56)); and a protrusion (51) that interferes with a predetermined portion (27a) of the ratchet (20) so as to prevent the outer peripheral teeth (54) from meshing with the ratchet when the ratchet is in a specific rotation position with respect to the guide, wherein the operation surface portion (53) and the protrusion (51) are arranged at positions separated from each other in the radial direction and have a shape protruding from the main body surface portion (52) to one side in an axial direction in a half-blanking shape, and wherein the pressed surface portion (55) is provided on an end surface of the main body surface portion (52), the end surface of the main body surface portion being formed on the other side in the axial direction of the operation surface portion (53) in accordance with the half-blanking shaped protrusion of the operation surface portion.  With respect to claim 2, the protrusion has an inclined surface (note Figures 5 and 6) showing a non-straight surface which can be considered inclined in the broadest sense) that comes into contact with the predetermined portion (27a) in a peripheral direction when the ratchet rotates toward the specific rotation position *see Figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada (2014/0284983) (note the protrusion on the pole, however the protrusion is not spaced from the operation surface); Smuk (US 2006/0202537); Hoshihara (6,715,835) and Okazaki (2002/0171280) (note how protrusion is spaced apart from operation surface).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636